5U -IS
                                ELECTRONIC RECORD




COA #      05-13-00702-CR                        OFFENSE:        30.02F1


           Terrish Jermaine Garmon v. The
STYLE:     state of Texas                        COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Criminal District Court No. 3


DATE: 05/12/2015                 Publish: NO     TC CASE #:      F-1234332-J




                          IN THE COURT OF CRIMINAL APPEALS



         Terrish Jermaine Garmon v .The
STYLE:   State of Texas                               CCA#:               J «W*ld
         APP/=L.L/IMT*-S              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

            ^gposeh                                   JUDGE:

DATE:        OlI/i/wiT                                SIGNED:                            PC:

JUDGE:        J\M. LUAM^                              PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                               ELECTRONIC RECORD